DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the Printer RUSH filed on 10/07/2021 and corrects the renumbering of claim 4 added to the lists of claims. 

Reasons for Allowance

Claims 1-5, 21-34 and 36-37 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 1 is allowed in view of Applicant's amendment, submitted to the Office on 04/27/2021, the present amendments along with applicant’s arguments/remarks made in the amendment overcome the art on record and the updated search. The closest prior art HUAWEI et al., "DCI design for short TTI," 3GPP TSG RAN WG1 Meeting #84bis, April 2016, R1-162588, Nanjing, China, hereafter “Huawei” disclose system and architecture for a (Downlink Control Information) DCI design for short TTI. Where the overhead of DCI for short TTI should be reduced as much as possible and where a two-level DCI scheme should be supported for short TTI, where two-level DCI scheme 2 is slightly preferred. Huawei in combination Liu et al. (U.S. Pub. 20170257264) which disclose a method for configuring physical channel start symbols, base station and user equipment, fails to suggest the  allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a .

/RR/
Examiner, Art Unit 2471


/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471